 



Exhibit 10.8
Non-Employee Directors’ Compensation
Each non-employee director of Forrester Research, Inc. receives an annual
retainer of $10,000, payable quarterly in arrears, and members of the Audit
Committee of the Board of Directors receive $1,500 for each meeting they attend,
with the Chairman of the Audit Committee receiving an additional $5,000 per
year. In addition, members of the Board of Directors are reimbursed for expenses
incurred in attending any meeting of the Board of Directors or a Committee
thereof.
Under the Stock Option Plan for Directors, following each annual meeting of
stockholders, each non-employee director receives an option to purchase 12,500
shares of common stock at an exercise price equal to the fair market value on
that date. These options vest in four equal annual installments on the first,
second, third and fourth anniversary of the grant date. Each non-employee
director who is newly elected between annual meetings receives an option to
purchase 6,000 shares of common stock at an exercise price equal to the fair
market value on the date he or she is first elected as a director. These options
also vest in four equal annual installments, with the first installment vested
on the date of grant.

